—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lonschein, J.), rendered January 18, 1983, convicting him of attempted robbery in the first degree and assault in the first degree, upon a jury verdict, and imposing sentence. This appeal brings up for review the denial (O’Dwyer, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress the identification testimony of the complainant.
Ordered that the judgment is affirmed.
The defendant’s contentions concerning the use of allegedly improper police tactics before and during the pretrial lineups and the police failure to have a blank lineup prior to the regular one in contravention of a prior court order were previously raised and rejected on his codefendant’s appeal (see, People v Moses, 126 AD2d 755, Iv denied 70 NY2d 715). We find no basis for disturbing our previous decision on these issues, which is equally applicable to the defendant. Further, the hearing evidence established that the complainant had an independent basis for identifying the defendant in court.
In addition, we find that when viewed in a light most favorable to the People (see, People v Contes, 60 NY2d 620), the evidence was legally sufficient to support the defendant’s conviction. Upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, that the trial court’s conduct and the prosecutor’s summation deprived him of a fair trial, are without merit. Mangano, J. P., Brown, Lawrence and Sullivan, JJ., concur.